Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant's submission dated 3/14/22 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/22 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
"the" is missing in front of the "light source light" in the last clause of claim 1. 
"the" is missing in front of the "elongated luminescent body" in the last clause of claim 1. 
Appropriate correction is required.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
First, it is noted that applicant's argued limitation of "the light guide element is not part of the elongated luminescent body" is not recited in the claims, and the mere statement of one optical element being downstream of another is understood as optically downstream and not physically separate. 
Second, the recitation of "the light sources are configured to directly provide light source light only to the radiation input face of elongated luminescent body" does not require the only light source light provided to the lighting device being via the input face of the elongated luminescent body. That is, the claim requires the luminescent element comprising the elongated luminescent body comprising the first luminescent material (the second luminescent material is not included in that), and prior art BRUKILACCHIO teaches the light sources (only portion of 16 that is facing the first luminescent material of the elongated luminescent body of the luminescent element) are configured to directly provide light source light only to the radiation input face of elongated luminescent body. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUKILACCHIO (US 8525999).
Regarding claim 1, BRUKILACCHIO discloses a lighting device (FIG.s 1-9) comprising: a plurality of light sources (16 FIG. 4) configured to provide light source light; a luminescent element (FIG. 4) comprising an elongated luminescent body having a radiation input face (evident) for receipt of the light source light, the luminescent element comprising a first luminescent material (labeled in FIG. 4 below) for conversion of at least part of the light source light into luminescent material light (operationally required); a light guide element (labeled as 'light guide' in FIG. 4 below), configured downstream of the elongated luminescent body and downstream of the first luminescent material, and configured to light guide at least part of the first luminescent material light; a second luminescent material (labeled in FIG. 4 below), configured downstream of the first luminescent material, at a first distance thereof, and configured downstream of the light guide element, the second luminescent material further configured to convert one or more of at least part of the light source light and at least part of the first luminescent material light into second luminescent material light (operationally evident of the different dopant in col. 8 line 12-16) having a spectral power distribution differing from a spectral power distribution of the first luminescent material light; a light transmissive optical element (22 FIG. 4) configured downstream of the light guide element, configured to receive at least part of the first luminescent material light of the light guide element, and configured to transmit the received first luminescent material light and the second luminescent material light, and configured to beam shape at least part of the received first luminescent material light, and to provide lighting device light comprising one or more of the first luminescent material light and the second luminescent material light, wherein the radiation input face is configured parallel to a body axis of elongation of the elongated luminescent body, and wherein the light sources are configured to directly provide the light source light only to the radiation input face of the elongated luminescent body.
Although BRUKILACCHIO does not explicitly show the light guide element does not comprise a luminescent material, absent any structural details being evidence to the significance of the claimed configuration, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the luminescent material only in the areas associated with the light source light and avoid providing that in the light guide in order to achieve a improve light coupling efficiency. 

    PNG
    media_image1.png
    453
    697
    media_image1.png
    Greyscale

Claim 2 recites the light guide element and the light transmissive optical element comprise the same material, wherein the elongated luminescent body and the light transmissive optical element have different material compositions, and wherein the light guide element and the light transmissive optical element both comprise one or more materials selected from the group consisting of a glass, sapphire, quartz, a ceramic material, an essentially undoped garnet, and a single crystalline material.
Absent persuasive evidence that the claimed material is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick known and useable material for the luminescent body, the light guide and the optical element in accordance to a preferred application of the assembly and availability of the material as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416 (1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945)).
Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make these parts in one piece or separate in accordance to a preferred application of the assembly as it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichmena, 168 USPQ 177, 179).
Regarding claim 3, BRUKILACCHIO further discloses the elongated luminescent body and the light guide element are optically coupled (operationally required).
Regarding claim 4, absent persuasive evidence that the claimed location is not an obvious variant of the different claimed embodiments thus being significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the second luminescent material in a desired location, such that a luminescent material layer is configured between the light guide element and the light transmissive optical element, wherein the luminescent material layer comprises the second luminescent material, in accordance to a preferred armament optimal for the application of the assembly since it has been held that rearranging parts of an invention involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Regarding claim 5, BRUKILACCHIO further teaches the second luminescent material being one piece with the optical element (see FIG. 6; col. 8 line 53-60). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to combine the optical element and the second luminescent material, such that the light transmissive optical element comprises the second luminescent material, in accordance to a preferred structural arrangement of the assembly optimal for the application thereof.
Regarding claim 6, absent persuasive evidence that the claimed location is not an obvious variant of the different claimed embodiments thus being significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the second luminescent material in a desired location such as a cavity in the optical element, such that the light transmissive optical element comprises an optical element cavity configured to beam shape at least part of the first luminescent material light received via the light guide element, wherein the optical element cavity comprises the second luminescent material, in accordance to a preferred armament optimal for the application of the assembly since it has been held that rearranging parts of an invention involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Regarding claim 7, collimation is a matter of arrangement and compound parabolic collimators are commonly used in the art, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known and workable compound parabolic collimator as the light transmissive optical element in accordance to a preferred application of the assembly. 
Regarding claim 8, absent persuasive evidence that the claimed location is not an obvious variant of the different claimed embodiments thus being significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the second luminescent material in a desired location such as a cavity in the optical element, such that a second luminescent body comprising the second luminescent material, wherein the light transmissive optical element comprises a receptor cavity for hosting the second luminescent body, in accordance to a preferred armament optimal for the application of the assembly since it has been held that rearranging parts of an invention involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Regarding claim 9, BRUKLICCHIO further discloses the light guide element and the light transmissive optical element are a single body (FIG. 4), consisting of the same material (addressed above).  
Regarding claim 10, the light guide element is elongated, having a length (evident), wherein the elongated luminescent body has a body axis of elongation (BA), wherein the light guide element has a body axis (BA1), wherein the body axes (BA,BA1) are collinear, and wherein the first distance.
Absent any evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size workable for the assembly, such that the length of the light guide is selected from the range of 0.5-20 mm and the first distance is at least 0.5 mm.  
Regarding claim 12, BRUKILACCHIO further discloses the first luminescent material (120) is configured to provide one or more of green and yellow luminescent material light (8), wherein the second luminescent material (1120) is configured to provide red second luminescent material light (col. 4 line 36-61), and wherein the lighting device is configured to provide white lighting device light (101).  
Regarding claim 13, BRUKILACCHIO further discloses a lighting system comprising one or more lighting devices and a control system (operationally required), wherein two or more luminescent elements are configured to provide luminescent material light with different spectral power distributions (evident of the different dopants discussed in col. 8 and addressed above), and wherein the control system is configured to control one or more sets of light sources (operationally required).  
Regarding claim 14, BRUKILACCHIO further discloses a projection system comprising the lighting device (col.1 line 40).
Regarding claim 15, BRUKILACCHIO further discloses a luminaire comprising the lighting device (evident).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUKILACCHIO in view of RUTHERFORD (US 7857457).
Regarding claim 11, BRUKILACCHIO does not explicitly show a dichroic mirror that is configured between the light guide element and the second luminescent material.  
RUTHERFORD discusses a dichroic layer between two luminescent material FIG. 4 and col.14 line 17-21).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a dichroic material, such as taught by RUTHERFORD, as a mirror between the two luminescent material of BRUKILACCHIO in order to improve the enhance the extraction of light from each body. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875